COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                               ORDER

Appellate case name:       Yogurt Culture, Inc. and Michelle Anderssen v. Shannon A. Lang,
                           PLLC

Appellate case number:     01-19-00414-CV

Trial court case number: 1103656

Trial court:               County Civil Court at Law No. 1 of Harris County

        Michelle Anderssen has filed in this Court a document entitled “Statement of Inability to
Afford Court Costs.” Although this document appears to contain much of the information required
to be included in the approved form, it is not in compliance with Rules 145 and 20.1. See TEX. R.
CIV. P. 145(a); TEX. R. APP. P. 20.1(a).
        Fees charged for preparation of the appellate record are governed by Rule 145. See TEX.
R. CIV. P. 145(a). This rule requires the filing of a Statement of Inability to Afford Payment of
Court Costs (form attached to this order). See id. (party who files Statement of Inability cannot be
required to pay costs except by order of the trial court). The filing of this same form is required if
appellant is unable to afford the appellate filing fees. See TEX. R. APP. P. 20.1(a),(b) (party who
filed statement of inability in trial court is not required to pay appellate court costs unless trial
court overruled that party’s claim of indigence in an order under Rule 145).
        Accordingly, Anderssen shall file in the trial court, within 30 days of the date of this
order, the Statement of Inability to Afford Payment of Court Costs in the attached form prescribed
by the Supreme Court of Texas. See TEX. R. APP. P. 145. Anderssen shall advise this Court when
she has complied with this order.


       It is so ORDERED.

Judge’s signature: ____Justice Peter Kelly______________________
                    Acting individually  Acting for the Court


Date: __July 2, 2019___